       Case 1:20-cv-10777-DJC Document 1-1 Filed 04/23/20 Page 1 of 1


                       Pablo M.   Rivera-05914-122

                   Federal Medical Center, Devens Ma

                               PO Box 879

                             Ayer MA, 01432



United States District Court

John Joseph Moakley Courthouse

1 Courthouse Way

Boston Ma, 02210



April 13, 2020



Dear Clerk:

     I have enclosed an emergency petition for relief, because I

am in imminent danger of contracting the COVID-19 virus.

     The living conditions at the Federal Medical Center, Devens

Ma,is conducive to the spread of COVID-19. I hope that you can

expedite the review of my motion and rule on the pleadings.

Respectfully

PaMo M. Riv^a
T^^eral Medical Center, Devens MA
PO Box 879

Ayer MA, 01432

April 13, 2020
